Citation Nr: 1827377	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-28 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected degenerative joint disease (DJD) of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent for a service-connected left knee disability.

3.  Entitlement to an initial rating in excess of 10 percent for a service-connected right knee disability.

4.  Entitlement to an initial rating in excess of 10 percent for a service-connected left ankle disability.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1980 to January 1984, October 2003 to April 2005, and from September 2006 to November 2010, with additional periods of active duty and inactive duty for training with the Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction was subsequently transferred to the RO in Winston-Salem, North Carolina, which assigned initial 10 percent ratings for each disability on appeal, effective November 20, 2010.  

As additional evidence (a July 2011 VA fee-basis examination report) was received within a year of the December 2010 rating decision, the appeal has been characterized as involving initial rating claims.  See 38 C.F.R. § 3.156 (b).  The issues were adjudicated in a December 2012 rating decision, which the Veteran appealed from.

In September 2016, the Board remanded the issues on appeal for additional development.  The Board also remanded, in pertinent part, the issue of entitlement to service connection for a kidney condition.  Service connection for a kidney condition was granted in a June 2017 rating decision, and the Veteran has not disagreed with either the rating or effective date assigned.  Therefore, that issue is no longer before the Board.   



FINDINGS OF FACT

1.  The Veteran did not experience incapacitating episodes having a total duration of at least four weeks during any 12 month period on appeal.  

2.  Throughout the period on appeal, the Veteran's lumbar spine DJD was not productive of forward flexion less than 70 degrees, a combined range of motion of the thoracolumbar spine less than 160 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or ankylosis.  

3.  For the period on appeal, the Veteran's bilateral knees manifested with degenerative changes of the joint shown on x-ray, but without ankylosis, objective evidence of flexion limited to less than 120 degrees, extension limited to more than 5 degrees, instability or subluxation, or evidence of malunion of the tibia or fibula or genu recurvatum.

4.  The Veteran's left ankle disability is manifested by moderate range of motion.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent, but no higher, for lumbar spine degenerative joint disease have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5242, 5237 (2017).  

2.  The criteria for an initial rating in excess of 10 percent under Diagnostic Code 5010 for a left knee disability have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, DCs 5010, 5260, 5261 (2017).

3.  The criteria for an initial rating in excess of 10 percent under Diagnostic Code 5010 for a right knee disability have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, DCs 5010, 5260, 5261 (2017).

4.  The criteria for an initial rating in excess of 10 percent for a left ankle disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.71a, DC 5271 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126(1999).  Staged ratings apply to both initial and increased rating claims.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10(2007).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Lumbar Spine DJD 

For the period on appeal, the Veteran's service-connected lumbar spine DJD has been assigned a 10 percent rating under 38 C.F.R. § Diagnostic Codes 5299-5239.  The Veteran contends that he is entitled to a rating for DJD of the lumbar spine in excess of 10 percent.  

Disability of the spine, including under Diagnostic Code 5242 for degenerative arthritis of the spine, and Diagnostic Code 5243 for intervertebral disc syndrome, are ratable under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness nor resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  

Normal ranges of motion for the lumbar spine are 90 degrees flexion, and 30 degrees extension, lateral flexion, and rotation.  38 C.F.R. § 4.71a, Plate V. 

In regard to Diagnostic Code 5243, the Veteran shall be rated under the General Rating Formula or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (Formula for IDVS), whichever applies a higher evaluation.  The Formula for IDVS provides for a 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

A June 2010 VA examiner reported that the Veteran experienced lower back pain.  The examiner noted that the Veteran experienced stiffness, pain, spasms, and decreased motion with regard to his back condition, but that he did not experience fatigue.  The Veteran's muscle spasms, which occurred approximately every 2 to 3 months, were noted as being severe.  Moreover, the examiner indicated that the Veteran experienced severe flare-ups approximately every 5 to 6 months, which would last approximately 1 to 2 days.  The examiner noted that the Veteran had zero functional ability during episodes of back flare-ups.  The examiner reported that the Veteran experienced incapacitating episodes related to his thoracolumbar spine approximately 4 times in the prior 12 months, and that such episodes lasted approximately 3 to 4 days.  The Veteran reported that he was not using any devices to assist with locomotion.  

The examiner noted that the Veteran had normal gait, and there was no evidence of scoliosis, localized tenderness, guarding, muscle atrophy, or ankylosis.   On thoracolumbar and lumbar spine range of motion, there was evidence of pain on active motion.   The Veteran demonstrated forward flexion to 90 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, right lateral flexion to 30 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 30 degrees.  

In July 2011, the Veteran underwent a general VA fee-basis examination.  The Veteran reported that he experienced limitation in walking as a result of his back pain.  He indicated that he had not experienced falls due to his back condition, but reported that he experienced weakness, stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness.  He reported that he also experienced leg and foot weakness.  The Veteran reported that he experienced pain in his knees, ankle, and back, and that the pain was severe and occurred constantly.  The Veteran reported that pain was exacerbated by physical activities.  He stated that he experienced functional impairment that resulted in weakness, pain, and limitation of motion in his back during flare-ups.  Over the prior 5 months, the Veteran reported that he had one incapacitating episode that lasted 5 days.  

Examination revealed no evidence of radiating pain on movement, and there was no evidence of muscle spasms.  There was tenderness noted on the low back, and spinal contour was preserved, although tenderness was noted.  There was no guarding of movement, and no indication of weakness.  Muscle tone, and musculature were normal.  Further, there was no evidence of muscle atrophy or ankylosis.  Forward flexion was measured to70 degrees, extension to 15 degrees, right lateral flexion to 20 degrees, left lateral flexion to 25 degrees, right rotation to 25 degrees, and left rotation to 25 degrees on both initial range of motion and after repetitive-use range of motion testing.  The examiner reported that joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use testing.  Moreover, the examiner reported that the Veteran had normal curves of the spine and normal gait.  Ankylosis was not present.  No neurologic deficiencies were noted in relation to the lumbar spine and the Veteran denied bladder and erectile dysfunction.

A June 2017 VA examiner diagnosed the Veteran with degenerative arthritis of the lumbar spine.  The Veteran reported that he did not experience flare-ups.  As for functional loss, the Veteran reported that, at times, he was unable to move for several days.  The Veteran demonstrated forward flexion to 80 degrees, extension to 10 degrees, left lateral flexion to 15 degrees, right lateral flexion to 15 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 20 degrees.  In this regard, the examiner reported that the Veteran's range of motion restrictions resulted in the Veteran's inability to lift heavy objects.  The Veteran experienced pain on flexion and extension, as well as with active and passive motion, and with weight bearing and non-weight bearing.  There was no evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the thoracolumbar spine.  The Veteran performed repetitive-use testing, which demonstrated no additional loss of function or range of motion.  However, the examiner reported that pain, weakness, and fatigability significantly limited the Veteran's functional ability with repeated use over a period of time.  To that end, the examiner reported that pain, fatigue, and a lack of endurance caused functional loss.  In this regard, on repeated use testing, the Veteran demonstrated forward flexion to 80 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 15 degrees, right lateral rotation 20 degrees, and left lateral rotation to 20 degrees.  

The examiner reported that the Veteran did not have localized tenderness, guarding, or muscle spasm of the thoracolumbar spine.  The Veteran did not have muscle atrophy, and demonstrated normal muscle strength.  The Veteran reported that he did not experience radiculopathy, and there was no evidence of ankylosis or IVDS.  The examiner opined that the Veteran's back condition impacted his ability to work in that he was unable to lift heavy objects.  

With regard to range of motion, the evidence demonstrates that, at worst, the Veteran had forward flexion to 70 degrees and extension measured at 10 degrees.  Further, the Veteran's combined range of motion was demonstrated, at worst, at 160 degrees.  Both of which are contemplated by a 10 percent rating under the General Rating Formula.  With regard to muscle spasms, the June 2011 and June 2017 VA examiners reported that the Veteran did not experience muscle spasms related to his lumbar spine DJD.  The record reflects that the Veteran reported muscle spasms to the June 2010 VA examiner.  However, the examiner reported that the Veteran's muscle spasms did not result in an altered gait or scoliosis.  Moreover, there is no evidence that the Veteran's muscle spasms resulted in reversed lordosis or abnormal kyphosis.  Further, there is no evidence of record indicating that the Veteran had ankylosis of any area of the spine at any point, nor does the Veteran contend that he has.  

Although the noted ranges of motion do not warrant a higher rating, the Board has considered that there is functional loss due to factors such as pain, excess fatigability and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45, and the holding in DeLuca v. Brown, supra.  The Veteran reported to the June 2011 VA examiner that he experienced weakness, pain and limitation of motion during severe flare-ups.  The examiner also noted that the lumbar spine disability has significant effects on the Veteran's occupational functioning in that it causes decreased mobility, pain, and problems with lifting and carrying.  The July 2011 examiner noted that the Veteran's spine (in addition to his service-connected knees and ankle) affect his ability to perform vigorous physical activities, and he has difficulty performing heavy lifting and carrying and long distant walking and running, and prolonged standing.  The June 2017 examiner opined that pain, weakness, and fatigability significantly limited the Veteran's functional ability with repeated use over a period of time.  Accordingly, in consideration of his reported functional loss upon flare-ups and over a period of time, the Board resolves doubt in the Veteran's favor and assigns the next highest rating of 20 percent.  See 38 C.F.R. § 4.7 (2017).

The Veteran's disability would not be ratable at a higher level under the Formula for Rating IVDS, as the evidence does not show IVDS with incapacitating episodes having a total duration of at least four weeks during any 12 month period on appeal.  At the June 2010 VA examination, the examiner noted that the experienced incapacitating episodes approximately 4 times in the prior 12 months and such episodes lasted approximately 3 to 4 days.  This equates to at least two weeks of incapacitating episodes, which warrants 20 percent disability rating under the criteria for evaluating IVDS.  The evidence weighs against the assignment of a higher rating as longer periods of incapacitating episodes have not been shown.  

For the foregoing reasons, a rating of 20 percent, but no higher, is warranted for the period on appeal.   


Left and Right Knee Disabilities 

For the period on appeal, the Veteran's service-connected left and right knee disabilities have been assigned 10 percent ratings under 38 C.F.R. § Diagnostic Codes 5010-5261.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.  The diagnostic codes assigned for the service-connected arthritis disability, the first four digits, 5010 in this case, represent the diagnostic code for rating traumatic arthritis, while the second four digits, 5261 in this case, represent the diagnostic code used to rate limitation of motion of the knee, or more specifically to rate extension of the leg. 

According to Diagnostic Code 5010, traumatic arthritis, substantiated by X-ray findings, should be rated as degenerative arthritis.  Degenerative arthritis is evaluated under Diagnostic Code 5003, which provides that degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Additionally, under Diagnostic Code 5003, a 10 percent rating is warranted with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints.  A 20 percent rating is warranted with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  

Limitation of motion of the knee is evaluated under Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees. 

Under Diagnostic Code 5261, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Plate II, indicates that normal flexion of the knee is 140 degrees and normal extension of the knee is zero degrees.

Under Diagnostic Code 5257 for other impairments of the knee, a 30 percent rating applies if there is severe recurrent subluxation or lateral instability.  A 20 percent rating applies if there is moderate recurrent subluxation or lateral instability.  A 10 percent rating applies if there is slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board observes that the words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. §4.6.

Under Diagnostic Code 5258, a 20 percent rating can be assigned for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Under Diagnostic Code 5259, a 10 percent rating can be assigned for symptomatic removal of semilunar cartilage. 38 C.F.R. § 4.71a, Diagnostic Code 5259.  

Evaluations for knee impairment can also be assigned due to ankylosis, nonunion or malunion of the tibia and fibula, or genu recurvatum, but as the Veteran has not at any time been found to have ankylosis of the left knee, nonunion or malunion of the tibia and fibula, or genu recurvatum, these diagnostic codes are not applicable and will not be further discussed.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5662, 5263 (2016).

Separate ratings for knee disabilities may be assigned for a disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04 (2004); 69 Fed. Reg. 59,990 (2004); 38 C.F.R. § 4.14. 

The VA's General Counsel concluded that a veteran with arthritis and instability of the knee may be assigned separate disability ratings under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  Separate ratings may also be assigned for limitation of extension and limitation of flexion.  VAOPGCPREC 9-2004.  Therefore, if warranted by the evidence, the rating schedule allows for a separate rating for subluxation or lateral instability of the knee under Diagnostic Code 5257, whether it is slight, moderate, or severe, in addition to ratings for limitation of flexion under Diagnostic Code 5260 and limitation of extension under Diagnostic Code 5261.

The Veteran contends that he is entitled to ratings in excess of 10 percent for his service-connected right and left knee disabilities.  Diagnostic codes relevant to knee disabilities include 5003, 5010, and 5256 through 5261.   

In June 2010, the Veteran was afforded a VA examination.  The examiner reported that the Veteran experienced bilateral knee pain, and that the Veteran's knees were tender.  There was no evidence of dislocation, subluxation, effusion or locking.  The Veteran reported that he did not experience flare-ups related to his knees.  As for functional limitations, the examiner stated that the Veteran was able to walk for at least approximately 1/4th of a mile, but was unable to walk more than a mile.  There was no evidence of abnormal weight bearing, or bone loss.  With regard to the Veteran's right knee, there was evidence of crepitus, clicking and snapping, and grinding.  However, there were no signs of mass behind the knees, instability, or a meniscus abnormality.  

There was evidence of bilateral knee pain with active motion, and flexion was measured at 140 degrees and extension was normal with regard to each knee on range of motion testing.  Further, there was evidence of bilateral knee pain following repetitive range of motion testing, but no additional limitations were noted.  The examiner diagnosed the Veteran with bilateral knee patellofemoral syndrome, and bilateral knee degenerative joint disease.  The examiner reported that the Veteran's bilateral knee disabilities affected his occupational activities in that they caused decreased mobility, and pain.  

An April 2011 private treatment note reveals that the Veteran experienced bilateral knee weakness, as well as snapping and cracking with movement.  The Veteran reported that he was not using assistive devices to assist with locomotion.  The physician noted that the Veteran's range of motion was within normal limits with regard to his left and right knee joints.  

In July 2011, the Veteran was afforded a general VA fee-basis examination to assess the severity of his service-connected disabilities.  With regard to his knees, the Veteran reported that he experienced weakness, stiffness, swelling, giving way, pain and dislocation.  He indicated that he did not experience heat, redness, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion, or subluxation.  The Veteran reported that he experienced flare-ups approximately twice per month, which last approximately 5 days.  The Veteran reported that severity of his symptoms during a flare-up to be an 8 on a scale of 1-10, with 10 being the most severe.  He reported that flare-ups were precipitated by physical activity and normal activity and alleviated by resting.  The Veteran reported that during flare-ups, he had difficulty with standing and walking, and experienced weakness and swelling.  The Veteran reported that he had never been hospitalized as a result of his knee conditions, and that he had not had an incapacitating episode within the prior 12 month period.  Further, the Veteran reported that he did not experience any overall functional impairment as a result of his bilateral knee conditions.  

On examination, the examiner noted that the Veteran's right and left knees were tender, but neither showed signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, subluxation, locking, genu recurvatum, crepitus, or ankylosis.  On range of motion testing, the Veteran demonstrated flexion to 130 degrees in each knee. The Veteran also demonstrated flexion to 130 in each knee after repetitive use testing.  The examiner reported that joint function in both knees was not limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The medical/lateral collateral ligaments stability test, anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test were all within normal limits.  

In June 2017, the Veteran was afforded a VA examination with regard to all issues on appeal.  The Veteran was diagnosed with bilateral knee degenerative arthritis.  The Veteran reported that during flare-ups, his right knee would swell, and there would be pain in his left kneecap.  As a result of his knee disabilities, the Veteran reported that he was unable to stand or walk for extended periods of time.  On range of motion testing, right and left knee flexion and extension were measured at 120 degrees.  The examiner reported that there was no evidence of localized tenderness, or pain on palpation of the joint or associated with soft tissue in either knee.  There was evidence of pain with passive and active motion, as well as weight bearing and non-weight bearing for each knee, and pain was noted on flexion with regard to each knee.  Neither knee showed signs of crepitus, nor was there evidence of additional loss of function or range of motion after repetitive use testing for either knee.  

The examiner noted that bilateral knee pain, fatigability, and lack of endurance significantly limited the Veteran's function ability after repeated use in that he demonstrated flexion to 120 degrees, and extension was normal.  The examiner reported that the Veteran did not have muscle atrophy, and that there was no reduction in muscle strength in either knee.  The examiner reported that the Veteran did not have ankylosis, and there was no objective evidence of effusion, subluxation, or lateral instability with either knee.  Further, joint testing revealed no evidence of instability and testing was normal.  The Veteran reported that he did not have a history of recurrent patellar dislocation (shin splints), stress fractures, fibular impairment, or a meniscus condition.  The Veteran reported that he occasionally used a cane for assistance with locomotion.  

The preponderance of the evidence shows that throughout the appeal period, the Veteran's right and left knee disabilities have been manifested by varying degrees of pain, decreased painful motion, swelling, weakness, fatigueability, and tenderness.  

With respect to limitation of motion, the preponderance of the evidence shows that the Veteran had consistently demonstrated normal extension to zero degrees, with varying degrees of flexion shown throughout the appeal.  In June 2010, the Veteran demonstrated right and left knee flexion to 140 degrees.  A June 2011 VA examination noted that the Veteran demonstrated right and left knee flexion to 130 degrees.  In June 2017, the Veteran demonstrated right and left knee flexion to 120 degrees. 

Turning to the merits of the bilateral knee arthritis claims, the Board notes, at the outset, that the initial, 10 percent rating assigned under Diagnostic Code 5010-5261 was awarded based upon evidence of painful, limited motion of the right and left knee joints due to traumatic arthritis.  The Board has considered whether a rating higher than 10 percent is warranted based upon limitation of motion under Diagnostic Codes 5260 and 5261; however, the preponderance of the evidence shows the Veteran has consistently demonstrated normal extension to zero degrees, which is noncompensable under Diagnostic Code 5261, as there is no evidence of extension limited to 10 degrees or more.  Likewise, the Board finds the preponderance of the evidence shows that the Veteran's range of motion in flexion is limited to no less than 120 degrees, which is also noncompensable under Diagnostic Code 5260.  Therefore, a higher, or even compensable, disability rating is not warranted under Diagnostic Codes 5260 and 5261 based upon the evidence of record. 

With respect to subluxation and instability, the June 2010 VA examiner reported that there were no signs of right or left knee dislocation, subluxation, or instability.  In June 2011, the Veteran reported that he experienced knee giving way, and dislocation.  On examination, however, the VA examiner found no clinical signs of right or left knee subluxation or instability, and all stability testing was within normal limits.  Further, the June 2017 VA examiner found no evidence of right or left knee subluxation or instability.  Thus, the Board finds that the objective medical evidence of record does not show that the Veteran experienced left or right knee lateral instability or subluxation.  A separate rating is not warranted under DC 5257.

In addition, other than decreased, painful motion, there is no lay or medical evidence of additional functional loss or impairment throughout the appeal period upon usage of the left or right knees.  In this regard, the Veteran has reported flare-ups of pain that limit his ability to walk long distances and cause swelling of the knees.  Moreover, the June 2010, June 2011, and June 2017 VA examiners determined that the Veteran's functional loss and impairment included painful movement.  However, the other objective evidence of record, including the VA examination reports, does not contain evidence of additional functional limitation due to fatigability, weakness, lack of endurance, or incoordination aside from that which is already contemplated in each 10 percent rating.  Additionally, despite the Veteran's report of flare-ups, the Board finds that any additional functional impairment experienced by the Veteran, including during flare-ups, is contemplated by the disability ratings currently assigned to his right and left knee arthritis disabilities.  To that end, the June 2017 VA examiner reported that flare-ups resulted in the Veteran demonstrating left and right knee flexion to 120 degrees, which is contemplated by aa noncompensable rating.  Indeed, the Board finds that the increased pain during flare-ups, as well as the difficulty walking, and completing activities of daily living, is adequately compensated by the separate 10 percent ratings currently assigned for painful, limited motion caused by his right and left knee disabilities.  Therefore, the Board finds that an increased rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45, DeLuca, supra, or Burton, supra. 

The Board also finds that a rating higher than 10 percent is not warranted for the right or left knee arthritis under the criteria of Diagnostic Code 5010, as there is no X-ray evidence showing that the Veteran's right or left knee disabilities involve two or more major joints or two or more minor joint groups, separately, with occasional incapacitating exacerbations.  Indeed, his service-connected right and left knee disabilities only involve one major joint, i.e., the knee joint.  See 38 C.F.R. § 4.45(f).

The Board has considered the Veteran's lay statements regarding the functional impact of his right and left knee disabilities.  The Veteran is competent to report his own observations with regard to the severity of his knee disabilities, including reports of pain, swelling, and limited mobility.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds his statements to be credible and consistent with the ratings assigned.  To the extent he argues that his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.

In sum, the preponderance of the evidence is against finding for any higher ratings than 10 percent throughout the period on appeal.  The benefit of the doubt doctrine is not applicable. 38 U.S.C. § 5107(b); See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Left Ankle

Throughout the appeal period, the Veteran's service-connected left ankle disability has been assigned a 10 percent rating under 38 C.F.R. § Diagnostic Code 5271.   The Veteran contends that he is entitled to a rating in excess of 10 percent for this disability.  

Historically, the June 2010 VA examiner reported that the Veteran's left ankle resulted in giving way, pain, stiffness, weakness.  Moreover, the examiner reported that the Veteran's left ankle was tender.  The examiner reported that the Veteran's left ankle did not cause instability or incoordination, and there was no evidence of effusion, dislocation, subluxation, or ankylosis.  The Veteran reported that he experienced locking one to two times per year. The examiner reported that the Veteran experienced severe flare-ups that lasted approximately 2 to 4 weeks and occurred less than yearly.  The examiner estimated that the Veteran had 50 percent of his usual functional ability during flare-ups.  

On examination, there was evidence of pain on active motion.  Dorsiflexion was measured at 10 degrees, and left plantar flexion was measured at 45 degrees.  The examiner noted that the Veteran experienced pain following repetitive use testing, but that the Veteran experienced no additional limitations.  

In July 2011, the Veteran was afforded a VA fee-basis general examination.  With regard to his left ankle, the Veteran reported that he experienced stiffness, swelling, locking, fatigueability, pain, and joint popping.  He indicated that he did not experience weakness, heat, redness, giving way, lack of endurance, deformity, tenderness, drainage, effusion, subluxation, or dislocation.  The Veteran reported that he experienced flare-ups approximately 3 times per month, lasting approximately 4 hours in duration.  On a 1-10 scale, with 10 being the most severe, the Veteran described the symptoms during a flare-up resulted in a severity level of 7.  The Veteran reported that he had difficulty walking and standing when experiencing a flare-up.  He reported that he had not had any incapacitating episodes within the prior 12 months, and that he had never been hospitalized as a result of his left ankle condition.  Further, the Veteran stated that he did not experience any overall functional impairment from his left ankle condition.  

Dorsiflexion was measured at 15 degrees, and plantar flexion was measured at 30 degrees on both initial range of motion and repetitive range of motion testing.  The examiner noted that left ankle joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

The June 2017 VA examiner diagnosed the Veteran with bilateral lateral collateral ligament sprains.  The Veteran reported that during flare-ups, his left ankle becomes unstable and will more easily twist.  The Veteran reported that, due to his left ankle disability, he is unable to walk for extended periods of time.  The Veteran demonstrated left ankle dorsiflexion to 10 degrees and plantar flexion to 15 degrees.  Pain was noted on dorsiflexion but not on planter flexion.  The Veteran experienced moderate lateral tenderness.  There was evidence of pain on active and passive motion, as well as with weight bearing and non-weight bearing.  There was no evidence of crepitus, or ankylosis.  There was no evidence of additional loss of function or range of motion after repetitive use testing.  The examiner reported that the pain, fatigue and a lack of endurance significantly limited the Veteran's functional ability during flare-ups.  To that end, the Veteran estimated dorsiflexion to 10 degrees and planter flexion to 10 degrees during flare-ups.  The Veteran had normal left ankle muscle strength and did not demonstrate muscle atrophy.  The examiner reported that the objective testing did not show signs of instability or dislocation.  

The Board has considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40, 4.45, and 4.59, as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment and loss.  The Veteran has endorsed symptoms of pain, stiffness, weakness, and difficulty walking.  The clinical findings of record do not show that the joint function of the Veteran's left ankle is additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-44 (2011).  Indeed, throughout the period on appeal, the Veteran's range of motion for the left ankle has not been severely limited, and the VA examiners found that the Veteran's activities of daily living and occupational functioning were not impaired by his ankle disability.  Additionally, despite the Veteran's report of flare-ups, the Board finds that any additional functional impairment experienced by the Veteran, including during flare-ups, is contemplated by the disability ratings currently assigned to his left ankle disability.  Indeed, the Board finds that the increased pain, and instability during flare-ups, as well as the difficulty walking, and completing activities of daily living, is adequately compensated by the 10 percent rating currently assigned for the Veteran's left ankle moderate limitation of motion.  Therefore, the Board finds that an increased rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45, DeLuca, supra, or Burton, supra.

The Board has also considered whether any other diagnostic codes pertaining to the Veteran's right ankle disability are applicable in this case.  The Veteran's left ankle disability does not warrant a separate or higher disability rating under Diagnostic Codes 5270 or 5272 at any time during the appeal period because he has never demonstrated or been diagnosed with ankylosis of the left ankle.  Similarly, separate or higher ratings under Diagnostic Codes 5273 or 5274 are not warranted, as there is no diagnosis of record related to malunion of the os calcis or astragalus, and the Veteran has not had an astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274.  Therefore, entitlement to a rating in excess of 10 percent is not warranted.


ORDER

Entitlement to a rating of 20 percent, but no higher, for the Veteran's lumbar spine DJD is granted. 

Entitlement to a rating in excess of 10 percent for the Veteran's right knee disability is denied.

Entitlement to a rating in excess of 10 percent for the Veteran's left knee disability is denied.  

Entitlement to a rating in excess of 10 percent for the Veteran's left ankle disability is denied.  



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


